Exhibit 10.21

 

 

MOCON, INC.

 

DESCRIPTION OF EXECUTIVE OFFICER

COMPENSATION ARRANGEMENTS

 

All of the employees of MOCON, Inc., including executive officers, are employed
“at will” and do not have employment agreements with MOCON. MOCON has, however,
entered into a written Executive Severance Agreement, a form of which was filed
as an exhibit to our Annual Report on Form 10-K for our fiscal year ended
December 31, 2007 as amended in January 2016, with four of our full-time
officers, including each of our executive officers listed below. The following
is a description of oral compensation arrangements for 2016 between MOCON, Inc.
and our executive officers who are listed as “named executive officers” in our
proxy statement relating to our 2016 annual meeting of shareholders:

 

Name of

Executive

Officer

 

Title

Base Salary

Bonus

Arrangements

Stock

Options

 

Other

Robert L. Demorest

●  Chairman, President and Chief Executive Officer

●   $397,000 per year

●  See footnotes (1) and (2) below

●     Stock options to purchase shares of MOCON common stock are granted from
time to time in the sole discretion of the Compensation Committee of the MOCON
board of directors

● Under the MOCON, Inc. Savings and Retirement Plan, participants, including
executive officers, may voluntarily request that MOCON reduce pre-tax
compensation by up to 75 percent (subject to certain special limitations) and
contribute such amounts to a trust. MOCON contributed an amount equal to 50
percent of the first 6 percent of the amount that each participant contributed
under this plan. MOCON provides an automobile or auto allowance for each of its
full-time executive officers. Executive Officers generally receive 3-5 weeks of
vacation per year. Executive officers are reimbursed for expenses incurred in
the ordinary course of business.

 

          Executive officers receive other benefits received by other MOCON
employees, including health, dental and life insurance benefits.

  

 
 

--------------------------------------------------------------------------------

 

 

Name of

Executive

Officer

Title Base Salary

Bonus

Arrangements

Stock

Options

Other

Elissa Lindsoe

●  Chief Financial Officer

●   $252,000 per year

●  See footnotes (1) and (2) below

●   See above

●   See above

 

(1)

MOCON provides its executive officers and other employees a direct financial
incentive to achieve MOCON’s current profit goals through the MOCON, Inc.
Incentive Pay Plan, which was filed as an exhibit to MOCON’s annual report on
Form 8-K filed on December 29, 2014. Under the Incentive Pay Plan, annual goals
are measured by MOCON’s operating income, revenue growth and specified
objectives for Messrs. Demorest  and Ms. Lindsoe, who have overall corporate
responsibilities. The Incentive Pay Plan contemplates that each year the
Compensation Committee will establish goal amounts for MOCON’s executive
officers and will determine the percentage of salary at goal for MOCON’s
executive officers and the weighting for each of the components. The
Compensation Committee, has established the goal amounts, objectives and
weighting for 2015 and determined these percentages. Although the goal amounts
are confidential, the 2016 percentages of salary at goal range from fifty
percent to sixty-five percent of 2016 base salary earned, at goal, with the
actual incentive paid based on the percentage of goal achieved, up to a maximum
of one hundred seventy percent. The fiscal 2016 goals and percentages of salary
were set forth in resolutions approved by the Compensation Committee and are not
otherwise set forth in any written agreements between MOCON and the executive
officers. The following are the amounts paid to each of MOCON’s executive
officers under the Incentive Pay Plan with respect to fiscal 2015: Mr. Demorest:
$168,767, Ms. Lindsoe: $80,177. These amounts are to be paid in March 2016.

 

(2)

For fiscal 2016, the Compensation Committee established individual special
performance related bonus arrangements for Mr. Demorest and Ms. Lindsoe to
further motivate these individuals to attain certain company-related performance
goals in addition to the profitability performance-related goals covered under
MOCON’s Incentive Pay Plan. While the specific performance goals remain
confidential, the bonuses if paid will be in the form of an extra week of paid
vacation and an all-expense paid trip for two, up to maximum amounts ranging
from $15,000 to $20,000. The terms of the fiscal 2016 special performance
related bonuses were set forth in resolutions approved by the Compensation
Committee and are not otherwise set forth in any written agreements between
MOCON and the executive officers.